STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MARITZA RUBIO NO. 2022 CW 0921
VERSUS

ALLSTATE INSURANCE; STATE
FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY; SYLVIA M.
CHAMPAGNE; JUSTINE P.
ARMSTRONG

CONSOLIDATED WITH

 

OLGA MEJIA
VERSUS

ALLSTATE INSURANCE; STATE
FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY; SYLVIA M.
CHAMPAGNE; JUSTINE P.
ARMSTRONG

CONSOLIDATED WITH

 

LISSETTE MENENDEZ
VERSUS

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, ET AL

CONSOLIDATED WITH

 

JUSTINE P. ARMSTRONG
VERSUS
SYLVIA M. CHAMPAGNE & STATE NOVEMBER 21, 2022

FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY

 

In Re: Olga Mejia and Maritza Rubio, applying for supervisory
writs, 23rd Judicial District Court, Parish of
Ascension, No. 130652 c/w 130654 c/w 130607 c/w
126046.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.
WRIT DENIED.

MRT

WRC

CHH
COURT OF APPEAL, FIRST CIRCUIT

ASW)

DEPUTY CLERK OF COURT
FOR THE COURT